DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 04/20/2022 have been fully considered, therefore, see the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 15 – 17, and 48 – 59 are pending in the instant application. 
Claim Rejections - 35 USC § 112
Regarding claim[s] 15 – 17, and 48 – 59 under the rejection for indefinite claim language, applicant’s claim amendments have been considered, therefore, the rejection is withdrawn. 
Claim Rejections - 35 USC § 101
Regarding claim[s] 15 – 17, applicant’s claim amendments have been considered, therefore, the rejection is withdrawn. 
Allowable Subject Matter
Claim[s] 15 – 17, and 48 – 59 are allowed, but are renumbered as 1 – 15. 
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The prior arts do not teach the claimed invention but are in the general realm of technology to which patent protection is sought:
Norton et al. [US PGPUB # 2019/0279204], who generally does teach storing a digital asset provenance tag comprising an asset identifying indicia corresponding to an asset, items of asset authentication information corresponding to the asset and verifying a source of the asset and items of asset ownership history information identifying a chain of previous owners of the asset in a blockchain, where the digital asset provenance tag comprises sub-component information identifying sub-components of the asset. Transaction of the asset on the blockchain is conducted to a new-owner, where conducting of the transaction on the blockchain updates the items of asset ownership history information to add the new-owner.
	While Norton does teach storing tag data of an asset that consist of authentication data that comprises items of asset ownership history information identifying a chain of previous owners of the asset in a blockchain, however, Norton doesn’t teach at least the claim limitations of: “…………..a set of pieces of equipment that each include a processor and are distributed on the chain and each being configured with a wallet node (WN), and in that the wallet nodes each comprises a wallet program (WP) that is configured to cause the processors of the equipment to securely perform:
a transfer of tag ownership from an owning wallet node (OWN) to another wallet node, where only one wallet node can own a tag at a given time,
a transfer of tag control from a so-called viewing wallet node (VWN) to another wallet node, wherein only one wallet node can control a tag a given time, so as to certify both the authenticity of a good and its location in the chain,” of claim #1.
Kleinman [US PAT # 11038694], who generally does teach generating by a physically unclonable function of a radio frequency identification tag containing public-key cryptography logic and random number generator. The tag private key send the tag private key from the PUF to the PKC logic. The tag public key created from the tag private key. The message and a command is received to generate a digital signature by the RFID tag. The nonce value is generated by a random number generator, and sending the nonce value to the PKC logic. The digital signature is calculated based upon inputs including the message.
	While Kleinman does teach tag key data, however, Kleinman doesn’t teach at least the claim limitations of: “…………..a set of pieces of equipment that each include a processor and are distributed on the chain and each being configured with a wallet node (WN), and in that the wallet nodes each comprises a wallet program (WP) that is configured to cause the processors of the equipment to securely perform:
a transfer of tag ownership from an owning wallet node (OWN) to another wallet node, where only one wallet node can own a tag at a given time,
a transfer of tag control from a so-called viewing wallet node (VWN) to another wallet node, wherein only one wallet node can control a tag a given time, so as to certify both the authenticity of a good and its location in the chain,” of claim #1.
Holloway et al. [US PGPUB # 2017/0331896], who generally does teach providing a first distributed ledger maintained by nodes within a first distributed consensus network; providing a second distributed ledger maintained by nodes within a second distributed consensus network; creating the asset by a supply chain first entity associated with at least one node within the first network, and providing a digital certificate uniquely associated with the asset for authentication; creating a first transaction record in the first distributed ledger representing an asset transfer and its associated digital certificate from the first entity to a supply chain second entity associated with at least one node within the first network; and creating a second transaction record in the second distributed ledge representing an asset transfer and its associated digital certificate from the second entity to a supply chain third entity associated with at least one node within the second network.
	While Holloway does teach an asset supply block chains in first and second networks, where the distributed ledgers of the networks maintain transactions records, however, Holloway doesn’t teach at least the claim limitations of: “…………..a set of pieces of equipment that each include a processor and are distributed on the chain and each being configured with a wallet node (WN), and in that the wallet nodes each comprises a wallet program (WP) that is configured to cause the processors of the equipment to securely perform:
a transfer of tag ownership from an owning wallet node (OWN) to another wallet node, where only one wallet node can own a tag at a given time,
a transfer of tag control from a so-called viewing wallet node (VWN) to another wallet node, wherein only one wallet node can control a tag a given time, so as to certify both the authenticity of a good and its location in the chain,” of claim #1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/           Primary Examiner, Art Unit 2434